In an action brought to set aside certain conveyances in fraud of plaintiff, a creditor, judgment modified by providing that the collateral mortgage held by defendant Max Kramer, dated February 10, 1933, is a valid and subsisting lien on the property therein described and superior to the lien of plaintiff’s judgment. As so modified the judgment is unanimously affirmed, with costs to appellant Kramer against the plaintiff, and with costs to plaintiff against the other defendants. Findings of fact and conclusions of law to the contrary are reversed and new findings in support of this decision will be made. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ. Settle order on notice.